UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 5, 2012 Cole Corporate Income Trust, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-166447 27-2431980 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2325 East Camelback Road, Suite 1100, Phoenix, Arizona 85016 (Address of principal executive offices) (Zip Code) (602) 778-8700 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired. On April 11, 2012, Cole Corporate Income Trust, Inc. (the “Company”) filed a Current Report on Form 8-K with regard to the acquisition of an approximately 40,000 square foot single-tenant office and industrial building (the “Dr. Pepper Property”) for $3.9 million, exclusive of closing costs. This purchase did not meet the significance threshold for the requirements to provide financial information pursuant to Item 9.01 of Form 8-K. Accordingly, the Company hereby amends the Form 8-K to state that it will not be filing such financial information with respect to the Dr. Pepper Property. (b) Pro Forma Financial Information. See paragraph (a) above. (c) Shell Company Transactions None. (d) Exhibits 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 24, 2012 COLE CORPORATE INCOME TRUST, INC. By: /s/ Gavin B. Brandon Name: Gavin B. Brandon Title: Vice President of Accounting (Principal Accounting Officer) 3
